Case 3:19-cv-00075-MPB-RLY Document 43 Filed 08/03/20 Page 1 of 4 PageID #: 1087




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   EVANSVILLE DIVISION


 ANDREW J. FRESON,                           )
                                             )
                Plaintiff,                   )
                                             )
          vs.                                )       3:19–cv-75-MPB-RLY
                                             )
 CENTERPOINT ENERGY INC.,                    )
 a Texas Corporation                         )
                                             )
 and                                         )
                                             )
 VECTREN CORPORATION,                        )
 an INDIANA CORPORATION and                  )
 WHOLLY OWNED SUBSIDIARY OF                  )
 CENTERPOINT ENERGY, INC.                    )
                                             )
                Defendants.                  )

                              FIRST MEMORANDUM IN SUPPORT OF
                             PLAINTIFF’S FIRST MOTION TO AMEND
                                   ORDER ON DEFENDANTS’
                                     MOTION TO DISMISS

                                       I. Introduction

        On July 20, 2020, the Court filed as Document 41 its Order On Defendants’ Motion To

 Dismiss. Plaintiff Andrew J. Freson filed Plaintiff’s First Motion To Amend Order On Defendants’

 Motion To Dismiss pursuant to Rule 59(e) of the Federal Rules Civil Procedure.

                                            II. Facts

        Plaintiff filed his Original Complaint on April 9, 2019, and Amended Complaint on January

 31, 2020, as Document 36.

        On February 6, 2019, Plaintiff Andrew J. Freson by letter to Defendants, and each of them,

                                           Page 1 of 4
Case 3:19-cv-00075-MPB-RLY Document 43 Filed 08/03/20 Page 2 of 4 PageID #: 1088




 requested severance benefits.

        Susan B. Ortenstone, (hereinafter Ortenstone), as Plan Administrator of CenterPoint Energy,

 Inc., Involuntary Severance Benefits Plan #616, and as Senior Vice President and Chief Human

 Resources Officer of CenterPoint Energy, Inc., by letter to Freson dated April 4, 2019, denied the

 claim. Ortenstone treated Freson’s February 6, 2019 letter as a claim under the Plan and denied the

 supposed claim.

        By letter dated May 14, 2019, Freson objected to the procedure and requested reconsideration

 and appeal.

         By letter dated June 8, 2019, the supposed claim was again denied. This letter indicated the

 administrative procedure had been exhausted and suit might be filed.

                                             III. Law

        Plaintiff relies on the reasoning and analysis in the cases of Wilczynski v. Kemper Nat’l Ins.

 Cos., No. 94 C 3146, 1995 WL437503 (N.D. Ill. July 21, 1995) (hereinafter “Wilczynski”) and

 McDonald v. Household Intern., Inc. 425 F3d 424 (7th Cir. 2005) (hereinafter “McDonald”).

        It is noted that in each case the Court had given the employee an opportunity to file an

 amended complaint. Even after that opportunity was not exercised, the issue addressed was should

 the cases be dismissed with or without prejudice.

        The primary question seems to be could employee file an amended complaint that would

 meet the exhaustion of administrative remedies requirement.

        In Wilczynski, the trial Court dismissed employee’s Amended Complaint because no set of

 additional facts that existed on the date of dismissal could cure the complaint.

        In McDonald the Court stated that although ERISA preempted the state tort and contract

                                             Page 2 of 4
Case 3:19-cv-00075-MPB-RLY Document 43 Filed 08/03/20 Page 3 of 4 PageID #: 1089




 claims dismissal was premature and employee should be entitled to go forward and litigate the claim

 under ERISA (page 425) Employee was extended the opportunity to file an amended complaint

 within thirty (30) days of the order which employee declined (page 426).

                                          IV Argument

         Plaintiff believes that he should have an opportunity to file an amended complaint alleging

 the Employment Retirement Security Act of 1974 (hereinafter “ERISA”) forms the basis of his

 claim. The court has found jurisdiction due to ERISA preemption.

         Plaintiff had exhausted the administrative remedies at the filing of the 7-20-2020 order

 (Document 41). Although he had not met the exhaustion requirement at the time of bringing suit,

 such should not be fatal to filing an amended complaint demonstrating exhaustion of remedies at the

 time of the July 7, 2020, order of the Court.

         The Court has exclusive jurisdiction by the Court order. The purpose of the exhaustion

 requirement has been met. Thirty (30) days is a reasonable time to file an amended complaint as the

 Court offered in McDonald. There exist facts that the Plaintiff can demonstrate showing an

 exhaustion of the administrative remedies at the time of the order in question. It is noted that in

 neither Wilczyski nor McDonald did the employee complete the review process and no final

 administrative decision had been made.

                                          V. Conclusion

         The motion of Plaintiff should be granted allowing the filing of an amended complaint within

 thirty (30) days demonstrating that administrative remedies had been exhausted prior to July 20,

 2020.



                                             Page 3 of 4
Case 3:19-cv-00075-MPB-RLY Document 43 Filed 08/03/20 Page 4 of 4 PageID #: 1090




                                                  Respectfully submitted,


                                                  /S/ RONALD J. FRESON
                                                  Ronald J. Freson 6988-82
                                                  Attorney at Law
                                                  420 Main Street, Suite 1205
                                                  Evansville, IN 47708
                                                  Telephone: (812) 424-3593
                                                  Fax:         (812) 424-5589
                                                  Email:       ron@fresonlaw.com
                                                  ATTORNEY FOR PLAINTIFF
                                                  ANDREW J. FRESON


                                     CERTIFICATE OF SERVICE

          I hereby certify that on the 3rd day of August, 2020, a copy of the foregoing FIRST
 MEMORANDUM IN SUPPORT OF PLAINTIFF’S FIRST MOTION TO AMEND ORDER ON
 DEFENDANTS’ MOTION TO DISMISS, was filed electronically. Service of this filing will be made
 on all ECF-registered counsel by operation of the Court’s electronic filing system. Parties may access this
 filing through the Court's system. The following are those who are currently on the list to receive e-mail
 notices for this case.
                                             Reed S. Schmitt
                                    Bingham Greenebaum Doll LLP
                                       One Main Street, Suite 600
                                           Evansville, IN 47708

                                         Robert G. Lian, Jr.
                                 Akin Gump Strauss Hauer & Feld LLP
                                         2001 K Street, N.W.
                                        Washington, DC 20006

                                        Trisha S. Dudlo
                         BINGHAM GREENEBAUM DOLL LLP (Evansville)
                           tdudlo@bgdlegal.com,sfullerton@bgdlegal.com



                                                  /S/ RONALD J. FRESON
                                                  Ronald J. Freson 6988-82




                                                Page 4 of 4
